Citation Nr: 1132589	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for diabetic retinopathy with bilateral cataracts.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in New Orleans, Louisiana, is currently handling the matter.

In March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The development has been completed and the matter has now been returned to the Board for appellate review. 

In an August 2011 statement, the Veteran's representative indicated that the Veteran is currently unemployed and on Social Security Disability benefits.  The Veteran's representative asked that a TDIU claim be added to the Veteran's appeal.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, this claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In its March 2011 Remand, the Board referred the issues of entitlement to service connection for a low back disorder and several foot problems, to include as secondary to the Veteran's bilateral leg disabilities.  To date, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the Board is again referring the issues to the AOJ for appropriate action.
Additionally, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in an August 2011 statement from the Veteran's representative, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetic retinopathy with bilateral cataracts has been manifested by, at worst, corrected vision impairment of 20/40 in the right eye and 20/20 in the left eye.

2.  The Veteran diabetic retinopathy with bilateral cataracts has not been manifested by field loss, pain, rest-requirements, or episodic incapacity.


CONCLUSION OF LAW

The criteria for an initial compensable disability for the diabetic retinopathy with bilateral cataracts are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.79, 4.84, Diagnostic Codes (DCs) 6006, 6079 (as in effect prior to December 10, 2008) and DC 6006 (effective December 10, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the April 2006 rating decision that granted him service connection for his diabetic retinopathy with bilateral cataracts.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a 0 percent disability rating under 38 C.F.R. 
§ 4.79, DCs 6006 and 6079 for his diabetic retinopathy with bilateral cataracts.  

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. 
§§ 4.75-4.79).  The Veteran's claim was received on December 15, 2004.  Thus, he is entitled to a disability rating under either the prior or revised criteria, based on the appropriate effective dates.  VAOGCPREC 3-2000; see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the prior rating criteria, diabetic retinopathy is rated analogous to chronic retinitis under DC 6006, which provides for a rating from 0 to 100 percent based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining a minimum 10 percent additional rating during active pathology.  There is to be a minimum rating of 10 percent during active pathology.  38 C.F.R. § 4.84a, DC 6006 (as in effect prior to December 10, 2008).  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6006 and 6079 (as in effect prior to December 10, 2008).

Under the revised criteria, effective since December 10, 2008, diabetic retinopathy under DC 6006 is rated under the General Rating Formula.  The General Rating Formula is based upon visual impairment or incapacitating episodes.  For a 10 percent disability rating to be warranted for impairment of central visual acuity, corrected visual acuity must be 20/50 in one eye and either 20/50 or 20/40 in the other eye; or, 20/70 in one eye and 20/40 in the other eye.  As to visual acuity, the best distance vision after the best correction will be the basis for the rating.  38 C.F.R. § 4.76.  A 10 percent rating is also warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.

In February 2006, the Veteran was afforded a VA eye examination.  The Veteran reported blurry vision and impaired night vision.  The Veteran did not have pain, rest-requirements, or episodic incapacity.  His visual acuity was:


Uncorrected Near Vision
Uncorrected Far Vision
Corrected Near Vision
Corrected Far Vision
Right
JA-4
20/50
JA-4
20/40
Left
JA-4
20/20
JA-1
20/20


In June 2011, the Veteran was afforded another VA eye examination.  The Veteran did not report pain, rest-requirements, or episodic incapacity.  His visual acuity was:


Uncorrected Near Vision
Uncorrected Far Vision
Corrected Near Vision
Corrected Far Vision
Right
Not provided
20/30
Not provided
20/20
Left
Not provided
20/25
Not provided
20/20

The remaining private and VA treatment records do not provide contrary results to those obtained at the above examinations. 

Throughout the appeal period the Veteran's corrected visual acuity has not resulted in impairment that meets or approximates a compensable rating under the old or revised criteria.  The evidence also does not show active pathology, pain, rest-requirements, episodic incapacity, or visual field loss.  At his January 2011 Board hearing, the Veteran testified that he has not experienced bedrest or incapacitating episodes due to his diabetic retinopathy with bilateral cataracts.  Additionally, there is no evidence of impairment of central visual acuity demonstrated by corrected visual acuity of20/50 in one eye and either 20/50 or 20/40 in the other eye; or, 20/70 in one eye and 20/40 in the other eye.  Accordingly, a disability rating of 10 percent is not warranted at any time during the appeal period, under either the pre-December 10, 2008, or the revised criteria.

The Board is cognizant of, and has carefully considered, the Veteran's subjective reports of vision problems.  However, none of the criteria required for a higher disability rating were diagnosed or objectively noted.  The treatment notes of record similarly do not provide objective support for a higher disability rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 0 percent for his diabetic retinopathy with bilateral cataracts under 38 C.F.R. § 4.79.  The Board has considered the Veteran's subjective contentions, but finds these are outweighed by the objective medical record.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by a 0 percent evaluation.  For all of these reasons, the Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The September 2006 letter was not provided before the initial RO adjudication of his claim in April 2006.  However, after he was provided the letter he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letter, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the notice letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing VA of additional, pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All relevant facts have been properly developed.  All evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The Board notes that in an August 2011 statement, the Veteran's representative reported that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) since 1999.  The decision and medical records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file.  However, service connection for his diabetic retinopathy with bilateral cataracts was granted, effective from 2004.  This effective date is several years after his grant of SSA disability benefits.  Therefore, the Board finds that the SSA records would not be relevant to the Veteran's claim as any records obtained relevant to his vision would be older than the initial claim for service-connected benefits.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  The Veteran was also afforded the opportunity for a personal hearing.  He has been provided VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.



ORDER

An initial compensable disability rating for the diabetic retinopathy with bilateral cataracts is denied.

REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the TDIU claim can be properly adjudicated.  

First, in an August 2011 statement, the Veteran's representative reported that the Veteran has been receiving disability benefits from the SSA since 1999.  The decision and medical records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file and should be obtained since they may be relevant to a claim for TDIU.  See Martin v. Brown, 4 Vet. App. 136 (1993); 38 C.F.R. § 3.159(c)(2).

Second, the Veteran has not been provided with a proper duty-to-assist notice letter for a TDIU claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess/Hartman, 19 Vet. App. at 473.  

Third, the most recent outpatient treatment records from the VA Medical Center (VAMC) in New Orleans, Louisiana, are dated from November 2010.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  Specifically, this letter should advise him of the elements of a disability rating and an effective date.

2.  Afford the Veteran an opportunity to identify any additional clinical records, such as non-VA clinical records, or non-clinical records, such as statements from supervisors or fellow employees, that might substantiate his TDIU claim.  

3.  The RO/AMC shall obtain all pertinent VA outpatient treatment records from the New Orleans, Louisiana, VAMC since November 2010 that have not been secured for inclusion in the record.

Additionally, the RO/AMC shall ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain the SSA records pertinent to the decision that granted the Veteran Social Security disability benefits, including copies of the medical records relied upon concerning that claim.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, the RO/AMC shall provide a VA examination to the Veteran in order to assist in evaluating the effect of the Veteran's service-connected disabilities on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  This notice must be documented in the claims file.

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. 
§ 3.655 (2010).

6.  After the above actions have been completed, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


